OPINION
Per CURIAM:
Under the decisions of the Courts of Ohio, the rights of the parties to a joint and survivorship deposit account are. based wholly upon contract and no terms or conditions not expressed in the contract are implied or recognized.
Common Law Estates in. Entirety are not recognized or given effect by the Courts of Ohio and the rules applicable to joint and survivorship deposit accounts in jurisdictions where such estates are required has no application to such accounts under the laws of Ohio. Exc. O. S. J.